                                                               Case 2:20-cv-01939-KJD-DJA Document 21
                                                                                                   20 Filed 06/11/21
                                                                                                            06/09/21 Page 1 of 3




                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2    Nevada Bar No. 1099
                                                                300 S. Fourth Street
                                                           3
                                                                Suite 1500
                                                           4    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           5    E-Mail Address: smahoney@fisherphillips.com
                                                                Attorney for Defendants, Station Casinos LLC
                                                           6    And NP Red Rock LLC
                                                           7
                                                                                     UNITED STATES DISTRICT COURT
                                                           8
                                                                                               DISTRICT OF NEVADA
                                                           9
                                                                JOSHUA HUSOK,                       )           Case No.: 2:20-cv-01939-KJD-DJA
                                                          10                         Plaintiff,     )
                                                                                                    )           STIPULATION AND ORDER TO
                                                          11           vs.                          )           EXTEND SCHEDULING ORDER
                                                                                                    )           DEADLINES
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500




                                                                STATION CASINOS, LLC, a Nevada      )                  (Second Request)
                          Las Vegas, Nevada 89101




                                                          13    Limited Liability Company; NP RED   )
                                                                ROCK, LLC, d/b/a RED ROCK           )
                                                          14    CASINO, RESORT AND SPA, a           )
                                                                Nevada Limited Liability Company;   )
                                                          15    ROE Business Organizations I-X; and )
                                                                DOE INDIVIDUALS I-X, Inclusive,     )
                                                          16                                        )
                                                          17                       Defendants.      )
                                                                __________________________________ )
                                                          18
                                                                        The parties, by and through their respective counsel hereby stipulate to extend
                                                          19
                                                                the Scheduling Order deadlines in this case as follows:
                                                          20

                                                          21            Discovery Deadline                          September 30, 2021

                                                          22            Dispositive Motion Deadline                 November 1, 2021

                                                          23            Joint Pretrial Order                        December 1, 2021 or 30 days
                                                                                                                    from the ruling on a
                                                          24                                                        dispositive motion

                                                          25            This is the second request for an extension of these deadlines. The parties
                                                          26
                                                                provide the following information regarding the proposed extension of the discovery
                                                          27
                                                                deadline.
                                                          28

                                                                                                          -1-
                                                                FP 40743801.1
                                                               Case 2:20-cv-01939-KJD-DJA Document 21
                                                                                                   20 Filed 06/11/21
                                                                                                            06/09/21 Page 2 of 3




                                                           1                                 Discovery Completed to Date

                                                           2            The parties have served their Initial Disclosures and supplements thereto.
                                                           3
                                                                Defendants have served interrogatories and requests for production and Plaintiff has
                                                           4
                                                                responded. Plaintiff has served two sets of interrogatories and two sets of requests for
                                                           5
                                                                production and Defendants have responded.
                                                           6
                                                                                        Remaining Discovery to Be Completed
                                                           7

                                                           8            The depositions of Plaintiff, current and former employees of Defendants,

                                                           9    persons most knowledgeable for Defendants, and other persons, as well as possible
                                                          10    further written discovery.
                                                          11
                                                                      Reasons Discovery Could Not Be Completed Within the Existing Deadline
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500




                                                                        As the Court has been advised in the past, this case has significant overlap in
                          Las Vegas, Nevada 89101




                                                          13
                                                                terms of facts and witnesses with another case pending in this Court – Farfan v. Station
                                                          14

                                                          15    Casinos et. al., 2:20-cv-01515-JAD-NJK (the “Farfan Case”), and counsel are the same

                                                          16    in both cases. Counsel have had discussions which lead them to believe that many

                                                          17    witnesses can be deposed for purposes of this case and the Farfan Case on the same day.
                                                          18    Depositions have been scheduled for June 28-30 and July 7. (The Farfan Case has a
                                                          19
                                                                discovery deadline past June 30).
                                                          20
                                                                        Regarding the requested extension of discovery to September 30, in addition to
                                                          21
                                                                both counsel having the usual assortment of depositions, motions, hearings, mediations
                                                          22

                                                          23    and appellate work in other cases, Plaintiff has recently been preoccupied with the

                                                          24    health problems of an elderly parent; in fact, the parent was taken to the hospital on

                                                          25    June 8. Additionally, Plaintiff’s counsel has a two-week FLSA trial (Complaint filing
                                                          26
                                                                date in 2016) set for August 16 that involves three plaintiffs and two defendants, which
                                                          27

                                                          28

                                                                                                          -2-
                                                                FP 40743801.1
                                                               Case 2:20-cv-01939-KJD-DJA Document 21
                                                                                                   20 Filed 06/11/21
                                                                                                            06/09/21 Page 3 of 3




                                                           1    will require her exclusive focus for the two weeks leading up to the trial and of course

                                                           2    during the trial.
                                                           3
                                                                                     Proposed Dates for Completion of Discovery
                                                           4
                                                                        The parties believe they will be able to complete discovery by the proposed new
                                                           5
                                                                date of September 30, 2021.
                                                           6
                                                                  FISHER & PHILLIPS                             KEMP & KEMP
                                                           7

                                                           8
                                                                  By:/s/Scott M. Mahoney                        By:/s/Victoria L. Neal
                                                           9      Scott M. Mahoney, Esq.                        Victoria L. Neal, Esq.
                                                                  300 S. Fourth Street #1500                    7435 W. Azure Drive #110
                                                          10      Las Vegas. NV 89101                           Las Vegas, NV 89130
                                                          11      Attorney for Defendants                       Attorney for Plaintiff
FISHER & PHILLIPS LLP




                                                          12                                         IT IS SO ORDERED:
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13                                         ______________________________________
                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                          14
                                                                                                             June 11, 2021
                                                          15                                         Dated:__________________________

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                          -3-
                                                                FP 40743801.1
